 

Exhibit 10.76

 

 

2006 EXECUTIVE OFFICER BONUS PLAN

 

The proposed bonus plan covers executive officers.

 

The basis for the bonus plan is the XXXXXXX per the plan presented to the Board
of Directors on Nov. 10, 2005 (the 2006 Plan).  The payout will be linear up to
XXX% of the XXXXXXXXXXXXXXX in the 2006 Plan, so XXX% of the bonus plan will be
paid at XXX% of the XXXXXXXXXXXXXXX in the 2006 plan.  From XXX% of the
XXXXXXXXXXXXXXX in the 2006 Plan up to XXX% of the XXXXXXXXXXXXXXX in the plan,
the payout will increase linearly from 100% of the bonus plan to 200% of the
bonus plan.  The plan is capped at 200%. The actual bonus payments under such
awards may, at the discretion of the Compensation Committee, be less than or
greater than the target amounts, depending on the Corporation’s business
performance, and performance of individuals, regardless of whether the goals
upon which such bonuses are based are achieved.

 

The distribution for the proposed bonus plan is contained in the Table below.

 

Title
Executive Officers

 

Name

 

2006 Base

 

2006 Bonus

 

Pres. & CEO

 

Ofer Gneezy

 

208,000

 

400,000

 

Exec. Vice President

 

Gordon VanderBrug

 

187,000

 

360,000

 

SVP Finance & CFO

 

Richard Tennant

 

185,000

 

200,000

 

SVP Engr. & Operations

 

Paul Floyd

 

185,000

 

200,000

 

SVP, Retail

 

Tim Enright

 

180,000

 

90,000

 

SVP, Worldwide Sales

 

Dan Powdermaker

 

154,500

 

81,000

 

 

 

These bonuses will be accrued XXXXX.  It will be paid at the end of the year. 
The 2006 Plan includes the accrual for the proposed bonuses.

 

As with the entire employee population, a small Corporation match for the 401K
plan is proposed.  The proposal is for 2% match.

 

 

 

 

--------------------------------------------------------------------------------